DETAILED ACTION
This office action is in response to applicant’s filing dated July 23, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4, and 6-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed July 23, 2021.  Claim(s) 3 and 5 were previously canceled.

Election/Restrictions
Applicant's election without traverse of (i) non-alcoholic steatohepatitis (NASH) as the elected disease species; (ii) HepQuant SHUNT test as the elected HepQuant test species; and (iv) obeticholic acid as the elected obeticholic acid compound species in the reply filed July 23, 2021.  Applicant’s election with traverse of 24-13C cholate and 2,2,4,4,-2H cholate as the elected labeled cholate species in the reply filed on July 23, 2021 is acknowledged.  The traversal is on the ground(s) that the HepQuant-SHUNT test elected herein uses simultaneously orally administered d4-cholate and intravenously administered 13C-cholate.  As such, the requirement for election of single disclosed labeled cholate would be improper.   This argument has been found persuasive.  The Examiner notes that election of a combination of 24-13C 2H cholate is a proper election.  Thus, examination will encompass the combination of 24-13C cholate and 2,2,4,4,-2H cholate as the elected labeled cholate species.
The requirement is still deemed proper and is therefore made FINAL.

 Priority
The present application claims benefit of US Provisional Application No. 16/831,365 filed on March 26, 2019.  The effective filing date of the instant application is March 26, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgement is made of Applicant’s drawings received on March 26, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 4, and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, and 11-14 contain the trademark/trade name HepQuant; claim 11 further contains the trademark/trade name HepQuant-SHUNT and HepQuant-STAT; and claim 12 further contains the trademark/trade name HepQuant-SHUNT.   Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe diagnostic tests and, accordingly, the identification/description is indefinite.
Claims 6-10 and 16-20, which depend from and thus incorporate all the limitations of claim 1, and claim 15, which depends from and thus incorporates all the limitations of claim 14, do not clarify the ambiguity of claims 1 and 14.  Thus, the rejection also applies to claims 6-10 and 15-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4, and 6-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al (US 2017/0035784 A1, cited in the IDS) in view of Everson (US 2010/0055734 A1, hereinafter referred to as Everson ‘734) and Everson (NCT032941, ClinicalTrials.gov, September 22, 2017).
Regarding claims 1, 6-8, and 11-15, Lancaster teaches a method of treating nonalcoholic steatohepatitis (NASH) (claims 15 and 16) comprising administering an effective amount of obeticholic acid.  Lancaster does not explicitly teach determining a Disease Severity Index Score using a HepQuant test and comparing the DSI score to a predetermined cutoff value.
However, Everson ‘734 teaches methods for diagnosis and intervention of hepatitis disorders (title); a method for assessment of the progression of at least one hepatic condition in a subject, the method comprising: administering orally a first distinguishable isotopically labeled cholic acid to a subject having, or suspected of having or developing, a hepatic disorder; co-administering intravenously a second distinguishable isotopically labeled cholic acid to the subject; collecting blood or serum samples over intervals for a period of less than 3 hours after administration of the agents to the subject; quantifying the first and the second isotopically labeled cholic acids in the samples by HPLC-MS; and calculating the cholate shunt (claim 20); wherein the orally administering of the first labeled cholic acid and the intravenously co-administering of the second labeled cholic acid are performed simultaneously (claim 21); wherein the first distinguishable cholate compound is 2,2,4,4-2H cholic acid and the second 13C cholic acid (claim 36).  Everson ‘734 further teaches hepatic conditions include NASH [0122].  
Moreover, Everson teaches HepQuant SHUNT liver Diagnostic Kit, all subjects receive HepQuant SHUNT test and DSI (disease severity index) measurement; HepQuant SHUNT is a combination product where 13C Cholate 20 mg is administered intravenously once for each teste and d4 Cholate 40 mg is administered once orally for each test (Arms and Interventions); the HepQuant study is to run parallel to the Gilead clinical trialsGS-US-384-1943 trial of non-alcoholic steatohepatitis (NASH) fibrosis Stage 3 (STELLAR-3), and, GS-US-384-1944 trial of NASH and compensated cirrhosis (STELLAR-4); the time points for the HepQuant SHUNT tests coincide with pre-specified time points within the Gilead clinical trials(Study Description).  Everson further teaches the HepQuant SHUNT Test is minimally-invasive and measures hepatocyte function and inflow to the liver from the simultaneous clearances (hepatic filtration rates, HFRs) of cholate from systemic and portal circulations; the Test quantifies portal-systemic shunting (SHUNT) and generates a liver disease severity index (DSI); DSI is a score from 0 (no disease) to 50 (terminal illness) that is a composite of both HFRs and correlates with stage of fibrosis, presence of varices, especially large varices, and risk for future clinical outcomes; DSI is the primary output variable from the HepQuant SHUNT test (Study Description).  Everson teaches primary outcome measures include baseline DSI and change in DSI from baseline to 48 weeks and secondary outcome measures include Severity of Liver Disease Index (DSI) Scores Stratified by Baseline NASH CRN Stage of Fibrosis; compared baseline disease severity index (DSI) scores, which are used to measure severity of liver disease on a scale from 0 (healthy liver) to 50 (severe liver disease), between subjects with F3 or F4 Fibrosis at baseline; fibrosis stages 
As such, since Lancaster teaches a method of treating nonalcoholic steatohepatitis (NASH) comprising administering an effective amount of obeticholic acid, and since Everson ‘734 and Everson teaches that a combination of 13C Cholate and d4-Choloate to assess progression of disease in a subject suffering from NASH; and since Everson teaches generating a disease severity index score and DSI score ranges from 0 (no disease) to 50 (terminal illness) (e.g. predetermined cutoff values, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating nonalcoholic steatohepatitis (NASH) comprising administering an effective amount of obeticholic acid taught by Steiner to further monitor the progression of NASH with the combination of 13C Cholate and d4-Cholate or HepQuant Shunt Diagnostic Kit with an expectation of success, since the prior art establishes that the combination of 13C Cholate and d4-Cholate/HepQuant Shunt Diagnostic Kit is useful for monitoring the disease progression of NASH.

Regarding claims 9 and 10, Lancaster teaches in one embodiment, the method is a method of treating NASH by administering an obeticholic acid composition described herein, optionally in a titration period as described herein; the NASH patient can be a high risk NASH 

Regarding claim 16, Lancaster teaches an effective amount of the obeticholic acid composition administered to a patient described herein can be 10 mg [0229].

Regarding claim 17, Lancaster teaches in still another embodiment, an effective amount of the obeticholic acid composition administered to a patient described herein can be 25 mg [0229].  


Regarding claim 2, Everson teaches primary outcome measures include baseline DSI and change in DSI from baseline to 48 weeks and secondary outcome measures include Severity of Liver Disease Index (DSI) Scores Stratified by Baseline NASH CRN Stage of Fibrosis; compared baseline disease severity index (DSI) scores, which are used to measure severity of liver disease on a scale from 0 (healthy liver) to 50 (severe liver disease).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to discontinue administration of obeticholic acid when severity of disease nears 0 (healthy liver) or continue if DSI is above a certain number that indicates treatment is necessary.  
Regarding claims 4 and 18-20, Lancaster teaches in another aspect of the disclosure are methods of treating a disease or condition described herein by administering a obeticholic acid composition described herein where the obeticholic acid composition is administered as part of a treatment regimen that includes a titration period and a starting dose of the obeticholic acid composition at an amount of about 5 mg or 10 mg; in particular instances, such methods include daily (QD) administration of an obeticholic acid described herein during the titration period. In particular instances, such methods also include administration of an adjusted dose of an obeticholic acid composition described herein after the titration period [0011].  it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust and optimize the therapeutic dose of obeticholic acid 
Taken together, all this would result in the practice of the method of claims 2, 4, and 18-20 with a reasonable expectation of success.

Conclusion
Claims 1, 2, 4, and 6-20 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Rayna Rodriguez/             Examiner, Art Unit 1628